J-S19008-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 MARCO MALDONADO                         :
                                         :
                   Appellant             :   No. 1174 EDA 2017
                                         :

                Appeal from the PCRA Order March 31, 2017
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0221851-1993


BEFORE:    SHOGAN, J., NICHOLS, J., and PLATT*, J.

MEMORANDUM BY SHOGAN, J.:                             FILED JUNE 18, 2018

      Appellant, Marco Maldonado, appeals pro se from the order denying his

petition filed pursuant to the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.

§§ 9541–9546. We affirm.

      The PCRA court summarized the procedural history of this case as

follows:

           On October 5, 1993, [Appellant] pled guilty to second
      degree murder following the trial court’s denial of his motion to
      suppress evidence and the Commonwealth’s agreement not to
      pursue capital murder charges. The Honorable Francis Biunno
      sentenced him to life imprisonment that same day. No direct
      appeal followed.

             [Appellant] filed his first PCRA, counseled, on February 21,
      1995. An evidentiary hearing was held on August 3, 1995 where
      trial counsel testified. [Appellant] was to testify at a future
      hearing; however, due to a series of delays, [Appellant’s] PCRA
      petition was not addressed until February 5, 2002, when new
      counsel requested that the evidentiary hearing be completed. The
____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S19008-18


     petition was dismissed on July 15, 2004. A subsequent appeal
     was affirmed by the Pennsylvania Superior Court on April 14,
     2005.2

           2Commonwealth v. Maldonado, 876 A.2d 466 (Pa.
           Super. 2005) (unpublished memorandum).

           The instant petition was filed on November 5, 2009, followed
     by several amended petitions dated December 2, 2010, August
     12, 2011, April 5, 2012, January 16, 2015, April 13, 2016 and
     August 29, 2016. Pursuant to Pa.R.Crim.P. 907, this court sent a
     notice of intent to dismiss the petition as untimely without
     exception on February 7, 2017. In response to this court’s 907
     notice, [Appellant] filed another petition on February 13, 2017.
     This court formally dismissed the [November 5, 2009] petition on
     March 31, 2017.3 [Appellant] timely filed a notice of appeal to the
     Pennsylvania Superior Court on April 5, 2017.

           3 The order was issued more than twenty days after
           [Appellant] was served with notice of the forthcoming
           dismissal of his Post-Conviction Relief Act petition.
           Pa.R.Crim.P. 907.

PCRA Court Opinion, 6/5/17, at 1-2.

     Appellant presents the following issues for our review:

     1. Whether PCRA Court erred when it dismissed the PCRA petition
     as untimely when there was government interference with the
     presentment of the prison visitor’s log book for a Commonwealth
     v. Brooks, 839 A.2d 245, 576 Pa. 332 (Pa.2003) claim?

     2. Whether PCRA court erred when it dismissed Appellant’s PCRA
     petition as untimely when the prison visitor’s log book became
     available as a newly discovered fact pursuant to Commonwealth
     v. Bennett, 930 A.2d 1264, 593 Pa. 382 (Pa.2007) and
     Commonwealth v. Burton, No.9 WAP 2016[?]

     3. Whether PCRA Court erred when it failed to grant a new trial
     and recognize the Brooks claim independently from Appellant’s
     previous ineffective assistance of counsel claim as it was not
     presented on previously litigated evidence?




                                      -2-
J-S19008-18


       4. Whether PCRA Court erred when it failed to review Appellant’s
       fraud on the court claim perpetrated by court-appointed trial
       counsel, Jeffrey Kolansky, in the form of testimony at Appellant’s
       prior evidentiary hearing?

       5. Whether PCRA Court erred when it dismissed the PCRA petition
       as untimely when newly discovered facts were presented in the
       form of police misconduct and multi-witness identifications of the
       actual perpetrator of the murder for which Appellant was
       convicted?

       6. Whether PCRA Court erred when it dismissed Appellant’s PCRA
       petition without the material facts being heard and reviewed at an
       evidentiary hearing pursuant to Pa. R.Crim.P. 908(A)(2)?

Appellant’s Brief at 2-3.1

       Our standard of review of an order denying PCRA relief is whether the

record supports the PCRA court’s determination and whether the PCRA court’s

determination is free of legal error. Commonwealth v. Phillips, 31 A.3d

317, 319 (Pa. Super. 2011). The PCRA court’s findings will not be disturbed

unless there is no support for the findings in the certified record. Id

       The timeliness of a PCRA petition is a jurisdictional threshold and may

not be disregarded in order to reach the merits of the claims raised in a PCRA

petition that is untimely. Commonwealth v. Taylor, 933 A.2d 1035, 1038

(Pa. Super. 2007) (citing Commonwealth v. Murray, 753 A.2d 201, 203


____________________________________________


1 We note that Appellant has failed to comply with Pennsylvania Rule of
Appellate Procedure 2119(a). Appellant did not divide the lengthy argument
section of his brief in coordination with his statement of questions involved.
Accordingly, our appellate review of Appellant’s claim has been substantially
hampered. Thus, we could dismiss Appellant’s appeal on this basis. Pa.R.A.P.
2101. Despite the brief’s defects, however, we address Appellant’s claims to
the extent we can discern his arguments.

                                           -3-
J-S19008-18


(Pa. 2000)). Effective January 16, 1996, the PCRA was amended to require a

petitioner to file any PCRA petition within one year of the date the judgment

of sentence becomes final. 42 Pa.C.S. § 9545(b)(1). A judgment of sentence

“becomes final at the conclusion of direct review, including discretionary

review in the Supreme Court of the United States and the Supreme Court of

Pennsylvania, or at the expiration of time for seeking the review.” 42 Pa.C.S.

§ 9545(b)(3). Where a petitioner’s judgment of sentence became final on or

before the effective date of the amendment, a special grace proviso allowed

first PCRA petitions to be filed by January 16, 1997. See Commonwealth v.

Alcorn, 703 A.2d 1054, 1056-1057 (Pa. Super. 1997) (explaining application

of PCRA timeliness proviso).

        However, an untimely petition may be received when the petition

alleges, and the petitioner proves, that any of the three limited exceptions to

the time for filing the petition, set forth at 42 Pa.C.S. § 9545(b)(1)(i), (ii), and

(iii), is met.2 A petition invoking one of these exceptions must be filed within


____________________________________________


2   The exceptions to the timeliness requirement are:

        (i)    the failure to raise the claim previously was the result of
        interference by government officials with the presentation of the
        claim in violation of the Constitution or laws of this Commonwealth
        or the Constitution or laws of the United States;

        (ii)  the facts upon which the claim is predicated were unknown
        to the petitioner and could not have been ascertained by the
        exercise of due diligence; or




                                           -4-
J-S19008-18


sixty days of the date the claim could first have been presented. 42 Pa.C.S.

§ 9545(b)(2). In order to be entitled to the exceptions to the PCRA’s one-

year filing deadline, “the petitioner must plead and prove specific facts that

demonstrate his claim was raised within the sixty-day time frame” under

section 9545(b)(2). Commonwealth v. Hernandez, 79 A.3d 649, 651-652

(Pa. Super. 2013).

       Our review of the record reflects that Appellant’s judgment of sentence

became final on November 4, 1993, thirty days after his sentence was

imposed and the time for filing a direct appeal with this Court expired. 42

Pa.C.S. § 9545(b)(3); Pa.R.A.P. 903. Accordingly, Appellant’s judgment of

sentence became final prior to the effective date of the PCRA amendments.

Appellant’s instant PCRA petition, filed on November 5, 2009, does not qualify

for the grace proviso as it was neither Appellant’s first PCRA petition, nor was

it filed before January 16, 1997. Thus, the instant PCRA petition is patently

untimely.

       As previously stated, if a petitioner does not file a timely PCRA petition,

his petition may nevertheless be received under any of the three limited

exceptions to the timeliness requirements of the PCRA.               42 Pa.C.S.

____________________________________________


       (iii) the right asserted is a constitutional right that was
       recognized by the Supreme Court of the United States or the
       Supreme Court of Pennsylvania after the time period provided in
       this section and has been held by that court to apply retroactively.

42 Pa.C.S. § 9545(b)(1)(i), (ii), and (iii).


                                           -5-
J-S19008-18


§ 9545(b)(1). If a petitioner asserts one of these exceptions, he must file his

petition within sixty days of the date that the exception could be asserted. 42

Pa.C.S. § 9545(b)(2).

       In an attempt to overcome the PCRA time bar, Appellant makes multiple

claims under these three exceptions. In his first claim, Appellant argues that

he has met the governmental interference exception under 42 Pa.C.S. §

9545(b)(1)(i). Specifically, Appellant maintains that between February 25,

1997, and April 16, 2002, Appellant attempted to present a copy of the prison

visitor’s log book during the proceeding on his first PCRA petition. Appellant’s

Brief at 14-15. Appellant contends that his counsel at the time was advised

that the log book was destroyed. Id. at 15. Appellant maintains that “[t]his

information interfered with Appellant’s right to present claims and evidence

for PCRA relief.” Id. at 16. Appellant further avers that “It was not until

November 29, 2008, did the Brooks[3] and fraud on the court claims become

ripe for PCRA review when investigator Wayne Schmidt forwarded a copy of

the log book to Appellant.” Id. at 17.

       By Appellant’s own assertion, the investigator “forwarded a copy of the

log book to Appellant” on November 29, 2008.          Appellant’s Brief at 17.

Appellant filed the instant PCRA petition on November 5, 2009.            Thus,


____________________________________________


3 Brooks essentially announced the minimum action required by counsel to
provide what is deemed constitutionally effective representation in capital
cases: counsel must conduct at least one face-to-face meeting with his client.
Brooks, 839 A.2d at 249-250.

                                           -6-
J-S19008-18


Appellant failed to file the petition within sixty days of the date that he could

have asserted the exception.        42 Pa.C.S. § 9545 (b)(2).       Accordingly,

Appellant fails to establish the government-interference exception.

      In his second claim, Appellant seeks to invoke the newly discovered-

facts exception to the PCRA time bar. Appellant states that the visitor’s log

book was not public, and therefore, when it was reported that it had been

destroyed, Appellant had no reason to further attempt to locate it. Appellant’s

Brief at 18. Appellant contends: “On November 29, 2008, when Appellant

received a copy of the log book from investigator Wayne Schmidt, its existence

became a newly discovered fact that was unknown to him.” Id. at 19.

      Again, Appellant maintains that he received a copy of the log book on

November 29, 2008. As noted, Appellant did not file the instant PCRA petition

until November 5, 2009. Thus, Appellant failed to file the petition within sixty

days of the date upon which he could have asserted the exception. 42 Pa.C.S.

§ 9545(b)(2). Accordingly, Appellant has failed to establish this exception to

the PCRA time bar.

      We address Appellant’s third and fourth issues together. In his third

issue, Appellant argues that the “PCRA court erred when it failed to grant a

new trial and recognize the Brooks claim independently from Appellant’s

previous ineffective assistance of counsel claim as it was not presented on the

previously litigated evidence[.]” Appellant’s Brief at 2. In his fourth issue,

Appellant asserts that the “PCRA court erred when it failed to review


                                      -7-
J-S19008-18


Appellant’s fraud on the court claim perpetrated by court-appointed trial

counsel, Jeffrey Kolansky, in the form of testimony at Appellant’s prior

evidentiary hearing[.]”   Id. at 3.   As outlined above, Appellant’s instant

petition is untimely. In neither of these claims does Appellant assert one of

the three limited exceptions to the PCRA time-bar.       Accordingly, we lack

jurisdiction to review these claims. Taylor, 933 A.2d at 1038.

      In his fifth issue, Appellant maintains that the PCRA court erred when it

dismissed his PCRA petition as untimely because “newly discovered facts were

presented in the form of police misconduct and multi-witness identifications

of the actual perpetrator of the murder for which Appellant was convicted[.]”

Appellant’s Brief at 3.   In these claims, Appellant attempts to invoke the

exception at 42 Pa.C.S. § 9545(b)(1)(ii). Id. at 17-23. In support of this

issue, Appellant makes multiple assertions. First, he asserts that Detective

Michael Cahill, who had been an investigator in his case, was guilty of

misconduct. Id. at 26-27. Appellant asserts that “Homicide detective Michael

Cahill #830 has an established pattern of foul play and fabricated an alleged

confession while Appellant was severely intoxicated.” Id. at 43-44. Appellant

maintains that he discovered this information when, “Mr. Giovanni Reid

[(“Reid”)], another SCI-Graterford resident, informed Appellant that he

possessed material facts of Cahill’s misconduct on December 1, 2008, in the

institution’s Maintenance corridor.” Id. at 26. Appellant further avers that

“[o]n December 8, 2008, [Reid] provided Appellant with a copy of a transcript,


                                      -8-
J-S19008-18


affidavit, and letter that verified Detective Michael Cahill’s unauthorized visit

to Tennessee in order to threaten . . . a favorable witness to Mr. Reid’s case.”

Id. at 19-20.

       This Court has set forth the following in considering an exception to the

PCRA time-bar under the newly discovered-facts exception:

             The timeliness exception set forth in Section 9545(b)(1)(ii)
       requires a petitioner to demonstrate he did not know the facts
       upon which he based his petition and could not have learned those
       facts earlier by the exercise of due diligence. Due diligence
       demands that the petitioner take reasonable steps to protect his
       own interests. A petitioner must explain why he could not have
       obtained the new fact(s) earlier with the exercise of due diligence.
       This rule is strictly enforced.

Commonwealth v. Monaco, 996 A.2d 1076, 1080 (Pa. Super. 2010)

(internal citations omitted).4

       We conclude that Appellant has failed to meet the requirements for the

newly discovered-facts exception regarding Detective Cahill. Initially, review

of the information obtained from Reid regarding Detective Cahill’s actions

reveals that the alleged misconduct was in a case unrelated to Appellant’s.



____________________________________________


4This Court has addressed the distinction between the newly discovered-facts
exception to the time-bar and the substantive claim of after-discovered
evidence recognized by the PCRA. See Commonwealth v. Brown, 111 A.3d
171, 176 (Pa. Super. 2015) (“The timeliness exception set forth at Section
9545(b)(1)(ii) has often mistakenly been referred to as the ‘after-discovered
evidence’ exception. This shorthand reference was a misnomer, since the
plain language of subsection (b)(1)(ii) does not require the petitioner to allege
and prove a claim of ‘after-discovered evidence.’ . . . Once jurisdiction is
established, a PCRA petitioner can present a substantive after-discovered-
evidence claim.”).

                                           -9-
J-S19008-18


Thus, the information is irrelevant to Appellant’s case and does not establish

any “newly-discovered facts” as related to Appellant’s case. Furthermore, we

cannot agree that one report pertaining to Detective Cahill in an unrelated

case establishes a pattern of misconduct.

      Moreover, presuming arguendo that the information was relevant,

Appellant did not file the petition within the time required in order to invoke

the exception.   42 Pa.C.S. § 9545(b)(2).     Appellant asserts that he first

learned of this information regarding Detective Cahill from Reid on December

1, 2008, and then on December 8, 2008, he received from Reid documentation

supporting this information. Appellant’s Brief at 19, 21, and 26. Appellant

further avers that he received a copy of the report from Reid on October 22,

2010. Id. at 20. Appellant maintains that his receipt of the documentation

prompted him to file an amendment on December 2, 2010, and thus, he timely

invoked the exception. Appellant was first made aware of this information,

however, on December 1, 2008.          Appellant filed his PCRA petition on

November 5, 2009, and the amendment on December 2, 2010.              Because

Appellant did not file a petition within sixty days of the date upon which the

petition first could have been filed, here December 1, 2008, when he first

received this information from Reid regarding Detective Cahill, Appellant has

not met the requirements of the exception.

      Additionally, Appellant failed to establish that he acted with due

diligence in obtaining the information he submitted in his supplemental PCRA


                                    - 10 -
J-S19008-18


petition on December 2, 2010.          As noted, Appellant maintains that on

December 1, 2008, Reid made him aware of Detective Cahill’s history of

misconduct in an unrelated case. Supplemental Exhibit for Motion for Post

Conviction Relief Dated 11/5/2009, 12/2/01, at 1. Appellant further states

that on October 22, 2010, Reid informed Appellant that he had in his

possession an internal affairs report finding Detective Cahill “guilty of

misconduct in another unrelated homicide case . . . .            [Appellant] was

furnished with a copy of the internal affairs report on October 23, 2010.” Id.

at 2.    By Appellant’s own admission, he was made aware of the alleged

relevant information related to Detective Cahill on December 1, 2008, yet he

took no action to obtain any documentation or evidence related to this

information; he simply waited until he was provided a copy of the internal

affairs report by Reid on October 23, 2010. Again, the information provided

to Appellant on October 23, 2010, was the same information provided to him

on December 1, 2008. We cannot conclude that Appellant acted with due

diligence in his attempts to obtain the information related to Detective Cahill

that he asserts he did not receive until October 23, 2010. Monaco, 996 A.2d

at 1080. Thus, Appellant has failed to establish the newly discovered-facts

exception regarding his claim as it relates to Detective Cahill.

        Also in his fifth issue, Appellant asserts that he has satisfied the newly

discovered-facts exception by submitting affidavits of Justino Sanchez

(“Sanchez”) and Frank Lowry (“Lowry”).         Appellant attached an “affidavit”


                                      - 11 -
J-S19008-18


from Sanchez to his amended PCRA petition filed January 16, 2015. Affidavit

of Justino Sanchez and Supplement to Amended Petition for Post Conviction

Relief Pursuant to the [PCRA], and Consolidated Memorandum of Law,

1/16/15, at 2. The “affidavit” appears to be signed by Sanchez, but is not

dated or notarized.       Id.   The affidavit asserts that Sanchez has personal

information that Appellant was not guilty of the murder of which he was

convicted, and in fact, that Sanchez knows the true perpetrator, who was his

brother, Nestor Romero. Id.5 On August 29, 2016, Appellant also filed an

amendment to his PCRA petition and attached to it a Certification of Witnesses

pursuant to 42 Pa.C.S. § 9545(d)(1). Appellant included Appellant’s personal

information and a summary of Sanchez’s proposed testimony in the

Certification, asserting that Sanchez would testify that Nestor Sanchez6 was

responsible for the murder. In his brief, Appellant asserts that on November

22, 2014, Sanchez told Appellant that Sanchez’s brother had committed the

murder. Appellant’s Brief at 29.

       Section 9545(d)(1) provides as follows:

              Where a petitioner requests an evidentiary hearing, the
       petition shall include a signed certification as to each intended
____________________________________________


5Sanchez’s “affidavit” asserts that the perpetrator of the murder, Nestor
Romero, died in a motorcycle accident in 2011.

6 This name is different than the name used in Sanchez’s “affidavit,” which
indicated that Nestor Romero was the perpetrator. Affidavit of Justino
Sanchez and Supplement to Amended Petition for Post Conviction Relief
Pursuant to the [PCRA], and Consolidated Memorandum of Law, 1/16/15, at
2.

                                          - 12 -
J-S19008-18


      witness stating the witness’s name, address, date of birth and
      substance of testimony and shall include any documents material
      to that witness’s testimony. Failure to substantially comply with
      the requirements of this paragraph shall render the proposed
      witness’s testimony inadmissible.

42 Pa.C.S. § 9545(d)(1).     Additionally, Pa.R.Crim.P. 902(A)(15) provides:

“The request for an evidentiary hearing shall include a signed certification as

to each intended witness, stating the witness’s name, address, and date of

birth, and the substance of the witness’s testimony.”

      In interpreting these provisions, this Court has concluded that a sworn

affidavit is not necessary to secure a hearing, and we observed:

      the notes from the legislative history pertaining to the enactment
      of this statutory section indicate that the legislature expressly
      considered the question of whether a PCRA petitioner would be
      required to obtain a sworn or notarized statement from a proposed
      witness in order to have the witness testify at an evidentiary
      hearing. A principal architect of the 1995 Legislative Amendments
      to the PCRA, Senator Stewart Greenleaf, spoke on this question
      as follows:

             In addition, when we held the hearing there was concern
      about the fact that when you file a petition, we want to make sure
      that it is a meritorious petition, we do not want to have a frivolous
      petition, that there are some witnesses that would be available to
      testify, so the original bill required that each witness had to sign
      a statement and have a notarized, sworn statement at the end of
      the statement indicating that this was a true and correct
      representation of what he would testify to at the coming collateral
      hearing. There were objections to that, feeling that that was too
      onerous to require a defendant to go out and obtained notarized
      statements from all of his witnesses, some of which would be
      hostile witnesses, and I agreed with that.

            So as a result, this amendment allows a defendant to merely
      present a summary of the statement so we know generally what
      that witness is going to say and merely sign a certification. Either
      the witness, his attorney, the defendant’s attorney, or the

                                     - 13 -
J-S19008-18


      petitioner himself, the defendant himself can sign a certification
      saying to his best knowledge that this was an accurate statement
      of what the witness would testify to. So I think it is an effort,
      again, not to take anyone’s rights away from him but also to help
      that defendant in the processing of his appeal and hopefully to
      make it easier for him to obtain a hearing, which we want him to
      obtain.

            Pa. Senate Journal, 1st Spec. Sess., June 13, 1995, at 217.

Commonwealth v. Brown, 767 A.2d 576, 582–583 (Pa. Super. 2001). The

Brown panel then stated, “consistent with this express legislative intent, we

hold that Appellant was not required to attach sworn affidavits to his PCRA

petition in support of his request for an evidentiary hearing.” Id. at 583. The

Court further explained, “Nevertheless, . . . in order to have witnesses testify

at an evidentiary hearing, [the a]ppellant was required to provide a signed

certification as to each witness.” Id. at 583. Additionally, “the certification

requirement can be met by an attorney or pro se petitioner certifying what

the witness will testify regarding.” Commonwealth v. Pander, 100 A.3d

626, 642 (Pa. 2014). Brown, 767 A.2d at 583; 42 Pa.C.S. § 9545(d)(1);

Pa.R.Crim.P. 902(A)(15).

      Thus, an affidavit for Sanchez was not necessary to support Appellant’s

request for an evidentiary hearing. Accordingly, it was of no consequence that

Sanchez’s “affidavit” was not dated or notarized.       Appellant did need to

support his request for an evidentiary hearing, however, with a Certification

of Witnesses, pursuant to Section 9545(d)(1). Appellant filed the Certification

of Witnesses on August 29, 2016, as an amendment to his PCRA petition.


                                     - 14 -
J-S19008-18


Appellant asserted in his brief that he learned from Sanchez on November 22,

2014, that Sanchez’s brother, Nestor Sanchez, was responsible for the victim’s

murder.     Appellant’s Brief at 21.   Appellant failed to file this amendment

certifying Sanchez as a witness within sixty days of the date on which he could

have filed his petition. 42 Pa.C.S. § 9545(b)(2). Therefore, Appellant has

failed to meet the requirements for the newly discovered-facts exception to

the PCRA time bar.

        Appellant also filed an amended PCRA petition on April 13, 2016.

Appellant attached to that petition an alleged affidavit from Frank Lowry.

Amended PCRA Petition, 4/13/16, at 8. In the affidavit, Lowry asserts that on

February 21, 2016, he met with Appellant and told him that Nestor Sanchez

had confessed to Lowry that Nestor Sanchez had committed the murder at

issue in this case. Id. The statement appeared to be signed by Frank Lowry,

but was not notarized or dated. Appellant also certified Lowry as a witness in

his amended PCRA petition filed August 29, 2016.           Motion for Leave to

Supplement Affidavits of Mr. Justino Sanchez and Mr. Frank Lowry with

Certification of D.O.B.’s, Addresses, and Content of their Testimony, 8/29/16,

at 2.    In his Certification, Appellant asserts that Lowry would testify that

Nestor Sanchez admitted to Lowry that he had murdered the victim. Id.

        As stated previously in discussion of Sanchez’s “affidavit”, an affidavit

for Lowry was not necessary to support Appellant’s request for an evidentiary

hearing. Accordingly, it was of no consequence that Lowry’s “affidavit” was


                                       - 15 -
J-S19008-18


not dated or notarized.        Section 9545(d)(1), however, requires the

Certification of Witnesses to be provided when a petitioner requests an

evidentiary hearing. Appellant filed the Certification of Witnesses on August

29, 2016, as an amendment to his PCRA petition, but in Lowry’s affidavit and

Appellant’s brief, it is asserted that Lowry revealed to Appellant that Nestor

Sanchez was the perpetrator of the victim’s murder on February 21, 2016.

Thus, Appellant failed to file this amendment within sixty days of the date on

which he could have filed his petition. 42 Pa.C.S. § 9545(b)(2). Appellant

has failed to meet the requirements for the newly-discovered facts exception

to the PCRA time bar.

      In his sixth issue, Appellant argues that the PCRA court erred when it

dismissed his PCRA petition without “the material facts being heard and

reviewed at an evidentiary hearing pursuant to Pa.R.Crim.P. 908(A)(2).”

Appellant’s Brief at 3.   The PCRA court may dismiss a petition without a

hearing when the court is satisfied “that there are no genuine issues

concerning any material fact, the defendant is not entitled to post-conviction

collateral relief, and no legitimate purpose would be served by any further

proceedings.”   Pa.R.Crim.P. 909(B)(2).       Commonwealth v Johnson, 139

A.3d 1257, 1273 (Pa. 2016).       As discussed above, Appellant’s petition is

patently untimely, and he has failed to satisfy any of the three time exceptions

to that time bar.    Because Appellant’s petition is untimely, no legitimate

purpose would have been served by any further proceedings. Accordingly,


                                     - 16 -
J-S19008-18


the PCRA court did not err in dismissing his petition without a hearing.

Johnson, 139 A.3d at 1273.

     Consequently, because the PCRA petition was untimely and no

exceptions apply, the PCRA court lacked jurisdiction to address the claims

presented and grant relief. See Commonwealth v. Fairiror, 809 A.2d 396,

398 (Pa. Super. 2002) (holding that PCRA court lacks jurisdiction to hear

untimely petition). Likewise, we lack the authority to address the merits of

any substantive claims raised in the PCRA petition. See Commonwealth v.

Bennett, 930 A.2d 1264, 1267 (Pa. 2007) (“[J]urisdictional time limits go to

a court’s right or competency to adjudicate a controversy.”).

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/18/18




                                    - 17 -